753 So. 2d 678 (2000)
Cornelius Rinaldo GEORGE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-1199.
District Court of Appeal of Florida, First District.
March 13, 2000.
Nancy A. Daniels, Public Defender and David A. Davis, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and James W. Rogers, Tallahassee Bureau Chief and Laura Fullerton Lopez, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Following entry of a no contest plea to robbery with a deadly weapon, appellant was adjudicated guilty of the charge. Two weeks after sentencing, he filed, through the assistant public defender appointed to represent him, a motion to withdraw plea on the ground that he was coerced into entering the plea by his appointed counsel; at the same time, appellant sought the appointment of new counsel. The trial court considered the merits of the motion to withdraw his plea and denied it without first appointing counsel free of any conflict. Appellant was entitled to the appointment of such counsel. See Holifield v. State, 717 So. 2d 69 (Fla. 1st DCA 1998), rev. denied, 729 So. 2d 394 (Fla.1999); see also Lingenfelser v. State, 734 So. 2d 472 (Fla. 4th DCA 1999).
Accordingly, the order denying the motion to withdraw the plea is REVERSED and the cause is REMANDED with the instruction that appellant be appointed *679 counsel free of any conflict regarding appellant's allegation that he was coerced by the Public Defender's Office to enter a plea and for further proceedings.
REVERSED and REMANDED.
ALLEN, WOLF AND VAN NORTWICK, JJ., CONCUR.